UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22425 Nuveen Build America Bond Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: March 31 Date of reporting period: September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Dividend and Share Price Information 10 Performance Overviews 11 Shareholder Meeting Report 13 Portfolios of Investments 14 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Statement of Cash Flows 27 Financial Highlights 28 Notes to Financial Statements 30 Annual Investment Management Agreement Approval Process 39 Reinvest Automatically, Easily and Conveniently 47 Glossary of Terms Used in this Report 49 Other Useful Information 51 Chairman’s Letter to Shareholders Dear Shareholders, The global economy continues to be weighed down by an unusual combination of pressures facing the larger developed economies. Japanese leaders continue to work through the economic aftereffects of the March 2011 earthquake and tsunami. Political leaders in Europe and the U.S. have resolved some of the near term fiscal problems, but the financial markets are not convinced that these leaders are able to address more complex longer term fiscal issues. Despite improved earnings and capital increases, the largest banks in these countries continue to be vulnerable to deteriorating mortgage portfolios and sovereign credit exposure, adding another source of uncertainty to the global financial system. In the U.S., recent economic statistics indicate that the economic recovery may be losing momentum. Consumption, which represents about 70% of the gross domestic product, faces an array of challenges from seemingly intractable declines in housing values, increased energy costs and limited growth in the job market. The failure of Congress and the administration to agree on the debt ceiling increase on a timely basis and the deep divisions between the political parties over fashioning a balanced program to address growing fiscal imbalances that led to the recent S&P ratings downgrade add considerable uncertainty to the domestic economic picture. On a more positive note, corporate earnings continue to hold up well and the municipal bond market is recovering from recent weakness as states and municipalities implement various programs to reduce their budgetary deficits. In addition, the Federal Reserve has made it clear that it stands ready to take additional steps should the economic recovery falter. However, there are concerns that the Fed is approaching the limits of its resources to intervene in the economy. These perplexing times highlight the importance of professional investment management. Your Nuveen investment team is working hard to develop an appropriate response to increased risk, and they continue to seek out opportunities created by stressful markets using proven investment disciplines designed to help your Fund achieve its investment objectives. On your behalf, we monitor their activities to assure that they maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board November 21, 2011 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Build America Bond Fund (NBB) Nuveen Build America Bond Opportunity Fund (NBD) Portfolio manager Daniel Close reviews key investment strategies and the performance of the Nuveen Build America Bond Fund (NBB) and the Nuveen Build America Bond Opportunity Fund (NBD). Dan, who joined Nuveen in 2000, has managed NBB since its inception in April 2010 and NBD since its inception in November 2010. What key strategies were used to manage NBB and NBD during the six-month reporting period ended September 30, 2011? NBB and NBD are designed to invest primarily in Build America Bonds (BABs) and other taxable municipal bonds. The primary investment objective of these two Funds is to provide current income through investments in taxable municipal securities. Their secondary objective is to seek enhanced portfolio value and total return. The Funds offer strategic portfolio diversification opportunities for traditional municipal bond investors, while providing investment options to investors who have not traditionally purchased municipal bonds, including public and corporate retirement plans, endowments, life insurance companies and sovereign wealth funds. For these investors, these Funds can offer investment-grade municipal credit, current income and strong call protection. With the end of the BAB new issuance program on December 31, 2010, our focus during this period was taking advantage of opportunities to add value and improve the liquidity of both NBB and NBD. We continued to carefully monitor the secondary market, which remained active, and we took a bottom-up approach to discovering undervalued credits with the potential to perform well. During this period, we found value in general obligation, tollway and sales tax bonds for both NBB and NBD. NBB also purchased electric utilities bonds and bonds backed by hotel occupancy taxes, while NBD added a water and sewer credit. We also sought to enhance the liquidity profiles of the Funds by purchasing additional benchmark BAB issues, especially in NBB. Benchmark issues, which typically offer more liquidity than their non-benchmark counterparts, are BAB bonds over $250 million in size and therefore eligible for inclusion in the Barclays Capital BAB Index. Non-benchmark BAB issues generally are smaller issues that can offer the same credit quality as benchmark issues, but may require a more detailed credit review before purchase. During NBB’s initial investment phase, fewer benchmark, or index-eligible, BABs were available in the market, and we therefore purchased a greater mix of benchmark and Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. Nuveen Investments 5 non-benchmark BAB issues. In NBD, the heavy supply of new BABs during the last part of 2010 enabled us to complete the invest-up of this Fund with an emphasis on benchmark BAB issues. NBB generated cash for purchases by generally selling non-benchmark BAB bonds from a variety of sectors, including tax increment financing districts, redevelopment agencies and appropriation bonds. NBD also sold a non-index eligible BAB during the period. On the whole, selling was relatively minimal in NBD, which had been more heavily invested in benchmark BAB bonds since inception. As part of their investment strategies, NBB and NBD use an integrated leverage and hedging strategy to seek to enhance current income and total return, while working to maintain a level of interest rate risk similar to that of the Barclays Capital BAB Index. To implement leverage, NBB used both bank borrowings and inverse floating rate securities, while NBD used inverse floating rate securities only. As mentioned in the last shareholder report, by the end of the last fiscal period, the majority of NBB’s leverage was funded by inverse floating rate securities. Both Funds also used interest rate and forward interest rate swap contracts to reduce their leverage-adjusted portfolio duration to a level close to that of the index. In addition, the Funds’ partially fixed the interest cost of leverage. The integrated leverage and hedging strategy is discussed in more detail later in this report. Because the BAB program was not renewed at the end of December 2010, shareholders should note that both NBB and NBD have contingent term provisions stating that if there is no new issuance of BABs or similarly U.S. Treasury-subsidized taxable municipal bonds for any 24-month period ending on or before December 31, 2014, NBB and NBD will terminate on or around June 30, 2020, and December 31, 2020, respectively. How did NBB and NBD perform over this period? Results for NBB and NBD, as well as relevant index information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value* For periods ended 9/30/11 Fund 6-Month 1-Year NBB 18.18% 15.40% NBD 20.71% N/A Barclays Capital Build America Bond (BAB) Index** 19.60% 15.21% For the six months ended September 30, 2011, NBB’s cumulative return on net asset value (NAV) underperformed the return for the Barclays Capital Build America Bond Index, while the return for NBD exceeded the index. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview pages for NBB and NBD in this report. * Six-month returns are cumulative; all other returns are annualized. ** Refer to Glossary of Terms used in this Report for definition. 6 Nuveen Investments Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, the use of swap contracts, credit exposure and sector allocation. The Funds’ use of leverage also was an important positive factor affecting the Funds’ performance for this period. The impact of leverage is discussed in more detail later in this report. During this period, as interest rates declined across the yield curve, bonds with longer maturities generally outperformed other maturity categories. Overall, duration was a positive contributor to NBD’s performance and a negative factor in NBB. This difference can be attributed to NBD’s overweighting of the longest segment of the yield curve that performed well and NBB’s modest underweighting of the longer parts of the curve. As previously mentioned, both NBB and NBD used interest rate and forward interest rate swap contracts to shorten their durations and bring them more in line with the duration of the Barclays Capital BAB Index. Because the Funds were shorting long interest rates at a time when rates were falling and bond prices were rising, the use of these swaps had a negative impact on the Funds’ total return performance for the period. Both NBB and NBD were similarly weighted among the credit quality sectors, with their largest allocation in bonds rated AA, followed by A and AAA. This credit rating exposure was positive for performance during this period, as bonds rated AA outperformed the other credit quality sectors. The overall impact of sector exposure was positive in NBD and modestly negative in NBB. Both NBB and NBD were helped by their underexposure to state general obligation (GO) bonds, as state GOs—especially those from larger issuers such as California and Illinois—underperformed the market. On the other hand, both Funds were hurt by being underweighted in education, which outperformed for the period. NBD’s holdings in the utilities sector made a positive contribution to this Fund’s return, whereas NBB’s utilities holdings detracted from its performance. NBD also benefited from the fact that it held more benchmark, or index-eligible, BABs than NBB, as benchmark BABs outperformed the general BAB market for the period. Nuveen Investments 7 IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on net asset value and total return is magnified by the use of leverage. Conversely, leverage may enhance share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment Risk. The possible loss of the entire principal amount that you invest. Build America Bonds Risk. BABs are a new form of municipal financing, and the market is smaller, less diverse, and potentially less liquid than other types of municipal securities. In addition, bonds issued after 12/31/2010 will not qualify as BABs unless the relevant section of the program is extended. Consequently, if the program is not extended, BABs may be less actively traded which may negatively affect the value of BABs held by the fund. Leverage Risk. The fund’s use of leverage creates the possibility of higher volatility for the fund’s per share NAV, market price, distributions and returns There is no assurance that a fund’s leveraging strategy will be successful. Price Risk. Shares of closed-end investment companies like the Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. 8 Nuveen Investments Derivatives Strategy Risk. Derivative securities, such as calls, puts, warrants, swaps and forwards, carry risks different from, and possibly greater than, the risks associated with the underlying investments. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Nuveen Investments 9 Dividend and Share Price Information The monthly dividends of NBB and NBD remained stable throughout the six-month reporting period ended September 30, 2011. NBB and NBD seek to pay stable dividends at rates that reflect the Funds’ past results and projected future performance. During certain periods, the Funds may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Funds during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. The Funds will, over time, pay all of their net investment income as dividends to shareholders. As of September 30, 2011, NBB and NBD had a positive UNII balance, based upon our best estimate, for tax purposes and a positive UNII balance for financial reporting purposes. SHARE REPURCHASES AND PRICE INFORMATION Since the inception of NBB’s repurchase program, NBB has not repurchased any of its outstanding shares. As of September 30, 2011, NBD is not authorized to repurchase any of its outstanding shares. As of September 30, 2011, the Funds’ share prices were trading at (-) discounts to their NAVs as shown in the accompanying table. 9/30/11 Six-Month Average Fund (-)Discount (-)Discount NBB (-)7.34% (-)4.89% NBD (-)6.58% (-)5.68% 10 Nuveen Investments NBB Nuveen Build America Bond Performance Fund OVERVIEW as of September 30, 2011 Fund Snapshot Share Price Net Asset Value (NAV) Premium/Discount to NAV -7.34% Market Yield 7.04% Net Assets ($000) Leverage Structural Leverage 7.17% Effective Leverage 21.93% Average Annual Total Return (Inception 4/27/10) On Share Price On NAV 6-Month (Cumulative) 14.62% 18.18% 1-Year 4.75% 15.40% Since Inception 6.92% 16.21% States2 (as a % of total municipal bonds) California 17.1% Illinois 13.7% New York 11.5% Texas 7.2% Georgia 4.0% Ohio 4.0% Washington 4.0% Louisiana 3.4% South Carolina 3.2% Michigan 3.1% Tennessee 2.8% New Jersey 2.6% Oregon 2.6% Virginia 2.3% Indiana 2.2% Nevada 2.2% Other 14.1% Portfolio Composition2,3 (as a % of total investments) Tax Obligation/Limited 24.6% Utilities 21.4% Tax Obligation/General 21.3% Transportation 13.9% Water and Sewer 13.0% Education and Civic Organizations 4.8% Short-Term Investments 0.1% Other 0.9% Build America Bond Allocation2 (as a % of total municipal bonds) Build America Bonds 94.5% Non-Build America Bonds 5.5% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 2 Holdings are subject to change. 3 Excluding investments in derivatives. Nuveen Investments 11 NBD Nuveen Build Performance America Bond OVERVIEW Opportunity Fund as of September 30, 2011 Fund Snapshot Share Price Net Asset Value (NAV) Premium/Discount to NAV -6.58% Market Yield 7.15% Net Assets ($000) Cumulative Total Return (Inception 11/23/10) On Share Price On NAV 6-Month Cumulative 17.86% 20.71% Since Inception 12.00% 25.21% States2 (as a % of total municipal bonds) California 15.2% Illinois 13.2% New York 11.8% South Carolina 6.8% Texas 6.7% New Jersey 5.0% Michigan 4.3% Colorado 4.2% Pennsylvania 3.7% Ohio 3.0% Georgia 2.9% Missouri 2.6% District of Colombia 2.5% Massachusetts 2.5% Nevada 2.3% Other 13.3% Portfolio Composition2 (as a % of total municipal bonds) Tax Obligation/Limited 30.2% Tax Obligation/General 17.6% Utilities 16.6% Water and Sewer 15.0% Transportation 11.0% Education and Civic Organizations 5.8% Health Care 1.9% Consumer Staples 1.9% Build America Bond Allocation2 (as a % of total municipal bonds) Build America Bonds 97.5% Non-Build America Bonds 2.5% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 2 Holdings are subject to change. 12 Nuveen Investments NBB NBD Shareholder Meeting Report The annual meeting of shareholders was held on July 25, 2011 in the Lobby Conference Room, 333 West Wacker Drive, Chicago, IL 60606; at this meeting the shareholders were asked to vote on the election of Board Members. NBB Approval of the Board Members was reached as follows: John P. Amboian For Withhold Total David J. Kundert For Withhold Total Terence J. Toth For Withhold Total Nuveen Investments 13 Nuveen Build America Bond Fund NBB Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds Arizona – 2.5% (2.1% of Total Investments) $ 3,000 Arizona Board of Regents, University of Arizona, System Revenue Bonds, Build America Taxable 8/20 at 100.00 AA– $ 3,376,950 Bonds, Series 2010A, 6.423%, 8/01/35 Mesa, Arizona, Utility System Revenue Bonds, Series 2010, 6.100%, 7/01/34 No Opt. Call Aa2 Total Arizona California – 19.8% (17.1% of Total Investments) California Infrastructure Economic Development Bond Bank, Revenue Bonds, University of No Opt. Call Aa2 California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build 3/20 at 100.00 A2 America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa2 2010B, 6.484%, 11/01/41 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 3/20 at 100.00 A1 2010, 7.950%, 3/01/36 City and County of San Francisco Redevelopment Financing Authority, California, Taxable Tax No Opt. Call A1 Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009F, 8.406%, 8/01/39 Hayward Unified School District, Alameda County, California, General Obligation Bonds, Build 8/20 at 100.00 AA+ America Taxable Bonds, Series 2010B, 7.350%, 8/01/43 – AGM Insured Los Alamitos Unified School District, Orange County, California, General Obligation Bonds, No Opt. Call Aa2 School Facilities Improvement, Build America Taxable Bond Series 2010C, 6.210%, 8/01/35 Los Angeles Community College District, California, General Obligation Bonds, Build America No Opt. Call Aa1 Taxable Bonds, Series 2010, 6.600%, 8/01/42 Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2010, 6.600%, 8/01/42 (UB) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B: 7.488%, 8/01/33 No Opt. Call A+ 7.618%, 8/01/40 No Opt. Call A+ Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA+ Option Bond Trust T0003, 29.487%, 7/01/42 (IF) Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, No Opt. Call A Federally Taxable Series 2011A-T, 7.500%, 9/01/19 Orange County Sanitation District, California, Wastewater Revenue Bonds, Build America Taxable No Opt. Call AAA Bond Series 2010A, 5.580%, 2/01/40 San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call Aa2 2008, Build America Taxable Bond Series 2009C, 7.630%, 8/01/44 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA– Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.117%, 11/01/30 (IF) Santa Barbara County, California, Certificates of Participation, Recovery Zone Economic No Opt. Call AA+ Development Taxable Bonds, Series 2010A-2, 6.250%, 12/01/40 Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A: 6.500%, 12/01/17 No Opt. Call A– 6.750%, 12/01/18 No Opt. Call A– Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation No Opt. Call A+ District, Build America Taxable Bonds, Series 2010B, 6.230%, 1/01/29 14 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ 2,000 West Kern Water District, California, Certificates of Participation, Land Acquisition Project, No Opt. Call AA– $ 2,513,620 Build America Bonds, Series 10B, 6.720%, 6/01/40 Total California Colorado – 2.0% (1.7% of Total Investments) East Cherry Creek Valley Water and Sanitation District, Arapahoe County, Colorado, Water 11/20 at 100.00 A+ Revenue Bonds, Build America Taxable Bond Series 2010B, 5.820%, 11/15/40 Mesa State College, Colorado, Auxiliary Facilities Enterprise Revenue Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2010B, 6.746%, 5/15/42 Metropolitan State College of Denver, Colorado, Institutional Enterprise Revenue Bonds, No Opt. Call Aa2 Federally Taxable Build America Bonds, Recovery Zone Economic Development Project, Series 2010, 6.000%, 12/01/40 St. Vrain Valley School District RE-1J, Boulder, Larimer and Weld Counties, Colorado, General 12/20 at 100.00 Aa2 Obligation Bonds, Build America Taxable Bond Series 2010B, 5.790%, 12/15/33 Total Colorado Connecticut – 1.2% (1.0% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 Florida – 2.3% (2.0% of Total Investments) Florida Governmental Utilities Authority, North Fort Myers Utility Revenue Bonds, Federally 10/20 at 100.00 A2 Taxable Build America Bonds, Series 2010B, 7.084%, 10/01/40 Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable 6/19 at 100.00 AAA Bonds, Series 2010G, 5.750%, 6/01/35 (4) Lake City, Florida, Utility System Revenue Bonds, Build America Taxable Bonds Series 2010B, 7/20 at 100.00 AA+ 6.175%, 7/01/35 – AGC Insured Total Florida Georgia – 4.7% (4.0% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 15.9% (13.7% of Total Investments) Chicago Transit Authority, Illinois, Sales and Transfer Tax Receipts Revenue Bonds, Pension No Opt. Call AA Funding Taxable Series 2008A, 6.899%, 12/01/40 Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build No Opt. Call AA America Bonds, Series 2010B, 6.200%, 12/01/40 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, 1/20 at 100.00 A1 Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa3 2010B, 6.900%, 1/01/40 Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA– Cook County, Illinois, General Obligation Bonds, Build America Taxable Bond Series 2010B, No Opt. Call AA 6.360%, 11/15/33 Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA 6.229%, 11/15/34 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 10/11 at 100.00 Baa3 2006A, 6.100%, 4/01/15 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, No Opt. Call A+ 6.725%, 4/01/35 Nuveen Investments 15 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 4,100 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– $ 4,820,493 Senior Lien Series 2009A, 6.184%, 1/01/34 Total Illinois Indiana – 2.5% (2.2% of Total Investments) Evansville Redevelopment Authority, Indiana, Lease Rental Revenue Bonds, Build America Taxable Bond Series 2010B: 6.960%, 2/01/34 8/20 at 100.00 Aa3 7.210%, 2/01/39 8/20 at 100.00 Aa3 Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6/20 at 100.00 Aaa 5.636%, 6/01/35 (4) Total Indiana Kentucky – 1.3% (1.2% of Total Investments) Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, 9/20 at 100.00 AA+ Tender Option Bond Trust B002, 29.298%, 9/01/37 – AGM Insured (IF) Louisiana – 3.9% (3.4% of Total Investments) East Baton Rouge Sewage Commission, Louisiana, Revenue Bonds, Build America Taxable Bonds, 2/20 at 100.00 AA– Series 2010B, 6.087%, 2/01/45 Massachusetts – 0.8% (0.7% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call AAA Bond Trust T0004, 25.290%, 6/01/40 (IF) (4) Michigan – 3.5% (3.1% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2009B, 7.747%, 5/01/39 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 BB+ Taxable Turbo Series 2006A, 7.309%, 6/01/34 Monroe, Michigan, Limited Tax General Obligation Bonds, Taxable Recovery Zone Economic 5/20 at 100.00 A+ Development Bonds, Series 2010, 6.650%, 5/01/27 Total Michigan Missouri – 0.4% (0.3% of Total Investments) Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue 1/19 at 100.00 A3 Bond, Federally Taxable Build America Bonds – Direct Pay, Series 2009A, 6.890%, 1/01/42 Nevada – 2.5% (2.2% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, No Opt. Call Aa2 Senior Series 2010C, 6.820%, 7/01/45 Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally 9/19 at 100.00 AA– Taxable Bonds, Series 2009B, 7.800%, 9/01/39 North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 Total Nevada New Jersey – 3.0% (2.6% of Total Investments) New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, No Opt. Call A+ 7.102%, 1/01/41 New York – 13.3% (11.5% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 (UB) (4) Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable No Opt. Call A– Bond Series 2010B, 5.850%, 5/01/41 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ 4,750 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Build America No Opt. Call A $ 5,301,190 Taxable Bonds, Series 2009A-1, 5.871%, 11/15/39 New York City Municipal Water Finance Authority, New York, Water and Sewer System No Opt. Call AA+ Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.248%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build No Opt. Call AA– America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 (4) Total New York Ohio – 4.6% (4.0% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2009B, 6.424%, 2/15/32 American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2010B, 7.834%, 2/15/41 Circleville City School District, Pickaway County, Ohio, General Obligation School Facilities 5/20 at 100.00 Aa2 Construction and Improvement Bonds, Build America Taxable Series 2010C, 6.300%, 11/01/40 Franklin County Convention Facilities Authority, Ohio, Lease Revenue Anticipation Bonds, No Opt. Call AA Federally Taxable Direct Payment Build America Bonds, Series 2010, 6.540%, 12/01/36 Lucas County, Ohio, General Obligation Bonds, Taxable Arena Improvement Series 2010, 10/20 at 100.00 Aa2 6.150%, 10/01/40 Madison Local School District, Lake & Geauga Counties, Ohio, General Obligation Bonds, Build 9/20 at 100.00 Aa2 America Taxable Bond Series 2010C, 6.050%, 4/01/42 Total Ohio Oregon – 3.0% (2.6% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable 5/20 at 100.00 AA Build America Bonds, Tender Option Bond Trust TN-011, 26.404%, 5/01/35 (IF) (4) Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, No Opt. Call A3 Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 Total Oregon Pennsylvania – 0.3% (0.3% of Total Investments) New Castle Sanitation Authority, Lawrence County, Pennsylvania, Sewer Revenue Bonds, Build 6/20 at 100.00 AA+ America Taxable Bonds, Series 2010A, 6.506%, 6/01/41 – AGM Insured South Carolina – 3.7% (3.2% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA Federally Taxable Build America Tender Bond Trust T30002, 28.931%, 1/01/50 (IF) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) Total South Carolina Tennessee – 3.3% (2.8% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call A1 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 Nuveen Investments 17 Nuveen Build America Bond Fund (continued) NBB Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas – 8.4% (7.2% of Total Investments) $ 9,915 Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build No Opt. Call A+ $ 11,192,846 America Taxable Bonds, Series 09B, 7.088%, 1/01/42 (WI/DD, Settling 10/07/11) North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 North Texas Tollway Authority, System Revenue Bonds, Taxable Build America Bond Series 2009B, No Opt. Call A2 6.718%, 1/01/49 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 8/20 at 100.00 AAA 6.038%, 8/01/40 Total Texas Utah – 1.9% (1.7% of Total Investments) Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America 4/20 at 100.00 AA+ Bonds, Series 2010A, 5.700%, 10/01/40 Midvale Redevelopment Agency, Utah, Tax Increment and Sales Tax Revenue Bonds, Federally 5/20 at 100.00 AA+ Taxable Build America Bonds, Series 2010, 6.250%, 5/01/34 – AGM Insured Total Utah Vermont – 1.1% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds No Opt. Call Aa3 Series 2010, 6.428%, 10/01/44 Virgin Islands – 2.1% (1.8% of Total Investments) Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds Series 2010C, 6.850%, 7/01/35 – AGM Insured Virginia – 2.6% (2.3% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB+ Series 2009D, 7.462%, 10/01/46 – AGC Insured Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 BB Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Total Virginia Washington – 4.7% (4.0% of Total Investments) Grays Harbor County Public Utility District 1, Washington, Electric System Revenue Bonds, No Opt. Call A1 Taxable Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 King County Public Hospital District 1, Washington, Hospital Facilities Revenue Bonds, Valley 6/20 at 100.00 BBB+ Medical Center, Build America Taxable Bonds, Series 2010B, 8.000%, 6/15/40 Mason County Public Utility District 3, Washington, Electric Revenue Bonds, Build America 6/20 at 100.00 Aa3 Taxable Bonds, Series 2010B, 6.347%, 12/01/40 Okanogan County Public Utility District 1, Washington, Electric System Revenue Bonds, Build No Opt. Call A1 America Taxable Bonds – Direct Payment, Series 2010B, 6.046%, 12/01/40 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America No Opt. Call Aa2 Bonds, Tender Option Bond Trust T0001, 24.169%, 2/01/40 (IF) (4) Total Washington Wyoming – 0.4% (0.3% of Total Investments) University of Wyoming, Facilities Improvement Revenue Bonds, Build America Taxable Bond Series 6/20 at 100.00 Aa2 2010C, 5.800%, 6/01/30 $ 545,995 Total Municipal Bonds (cost $561,314,059) $ 658,952,037 18 Nuveen Investments Principal Amount (000) Description (1) Coupon Maturity Value Short-Term Investments – 0.1% (0.1% of Total Investments) $ 654 Repurchase Agreement with State Street Bank, dated 9/30/11, repurchase price $653,608, 0.010% 10/03/11 $ 653,607 collateralized by $675,000 U.S. Treasury Notes, 1.375%, due 9/30/18, value 670,781.25 Total Short-Term Investments (cost $653,607) Total Investments (cost $561,967,666) – 115.8% Borrowings – (7.7)% (5) Floating Rate Obligations – (4.4)% Other Assets Less Liabilities – (3.7)% (6) Net Assets – 100% $ 569,756,116 Investment in Derivatives at September 30, 2011: Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (7) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 3.778% Semi-Annually 2/17/12 2/17/40 JP Morgan Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/12 JP Morgan Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/14 Morgan Stanley Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/16 Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/24/12 2/24/40 All percentages shown in the Portfolio of Investments are based on net assets unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Borrowings as a percentage of Total Investments is 6.7%. Other Assets Less Liabilities includes the Net Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investment in Derivatives at September 30, 2011. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 19 Nuveen Build America Bond Opportunity Fund NBD Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California – 17.3% (15.2% of Total Investments) $ 1,030 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, No Opt. Call A+ $ 1,396,979 Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 7.043%, 4/01/50 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 Hayward Unified School District, Alameda County, California, General Obligation Bonds, Build 8/20 at 100.00 AA+ America Taxable Bonds, Series 2010B, 7.350%, 8/01/43 – AGM Insured (4) Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Tender Option Bond Trust TN027, 29.642%, 8/01/49 (IF) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple No Opt. Call A+ Capital Projects I, Build America Taxable Bond Series 2010B, 7.618%, 8/01/40 Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA Option Bond Trust T0003, 29.487%, 7/01/42 (IF) (4) Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, No Opt. Call AA Federally Taxable Series 2011A-T, 7.500%, 9/01/19 San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, No Opt. Call AAA Build America Taxable Bonds Series 2010A, 5.911%, 4/01/48 (4) San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA– Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.117%, 11/01/41 (IF) Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series No Opt. Call A– 2011A, 7.000%, 12/01/19 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Build No Opt. Call Aa2 America Taxable Bonds, Series 2010H, 6.548%, 5/15/48 Total California Colorado – 4.8% (4.2% of Total Investments) Colorado State Bridge Enterprise Revenue Bonds, Federally Taxable Build America Series 2010A, No Opt. Call AA 6.078%, 12/01/40 Regional Transportation District, Colorado, Sales Tax Revenue Bonds, FasTracks Project, Build No Opt. Call AA+ America Series 2010B, 5.844%, 11/01/50 Total Colorado Connecticut – 1.0% (0.9% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 District of Columbia – 2.9% (2.5% of Total Investments) District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call AAA 2009E, 5.591%, 12/01/34 (4) District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call AAA 2010F, 5.582%, 12/01/35 (4) Total District of Columbia Georgia – 3.3% (2.9% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 15.1% (13.2% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build No Opt. Call AA America Bonds, Series 2010B, 6.200%, 12/01/40 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa3 2010B, 6.900%, 1/01/40 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 1,000 Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA $ 1,176,440 6.229%, 11/15/34 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 4/12 at 100.00 Baa3 2006A, 6.100%, 4/01/15 Illinois State, General Obligation Bonds, Build America Taxable Bonds, Series 2010-5, No Opt. Call A+ 7.350%, 7/01/35 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– Senior Lien Series 2009A, 6.184%, 1/01/34 Northern Illinois Municipal Power Agency, Power Project Revenue Bonds, Prairie State Project, No Opt. Call A2 Build America Taxable Bond Series 2010A, 7.820%, 1/01/40 The Board of Trustee of Northern Illinois University, Auxiliary Facilities System Revenue 4/20 at 100.00 Aa3 Bonds Federally Taxable Build America Series 2010, 7.947%, 4/01/35 – AGM Insured Total Illinois Indiana – 2.0% (1.7% of Total Investments) Indianapolis Local Public Improvement Bond Bank, Indiana, Build America Taxable Bonds, Series No Opt. Call AA+ 2010B-2, 6.116%, 1/15/40 Kentucky – 2.3% (2.0% of Total Investments) Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage No Opt. Call AA– System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 Massachusetts – 2.8% (2.5% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call AAA Bond Trust T0004, 25.290%, 6/01/40 (IF) (4) Michigan – 4.9% (4.3% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America 5/20 at 100.00 Aa2 Taxable Bond Series 2010B, 6.845%, 5/01/40 Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Build America Taxable Bond Series No Opt. Call AA+ 2010A, 6.720%, 1/01/41 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 BB+ Taxable Turbo Series 2006A, 7.309%, 6/01/34 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, 12/20 at 100.00 A3 Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 Total Michigan Minnesota – 1.9% (1.7% of Total Investments) Western Minnesota Municipal Power Agency, Power Supply Revenue Bonds, Build America No Opt. Call A1 Taxable Bond Series 2010C, 6.770%, 1/01/46 Mississippi – 1.7% (1.5% of Total Investments) Mississippi State, General Obligation Bonds, Build America Taxable Bond Series 2010F, No Opt. Call AA 5.245%, 11/01/34 (4) Missouri – 2.9% (2.6% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2010, 5.792%, 11/01/41 Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue No Opt. Call A3 Bond, Federally Taxable Build America Bonds – Direct Pay, Series 2010A, 7.897%, 1/01/42 Total Missouri Nevada – 2.6% (2.3% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, No Opt. Call Aa2 Senior Series 2010C, 6.820%, 7/01/45 Washoe County, Nevada, Highway Revenue, Motor Vehicle Fuel Tax Bonds, Federally Taxable Direct No Opt. Call A+ Pay Build America Bonds, Series 2010E, 7.969%, 2/01/40 Total Nevada Nuveen Investments 21 Nuveen Build America Bond Opportunity Fund (continued) NBD Portfolio of Investments September 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 5.7% (5.0% of Total Investments) $ 3,000 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Build America No Opt. Call A+ $ 3,351,540 Bonds Issuer Subsidy Program, Series 2010C, 5.754%, 12/15/28 New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, No Opt. Call A+ 7.102%, 1/01/41 Rutgers State University, New Jersey, Revenue Bonds, Build America Taxable Bond Series 2010H, No Opt. Call AA 5.665%, 5/01/40 Total New Jersey New York – 13.4% (11.8% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender No Opt. Call AAA Option Bond Trust B004, 24.845%, 3/15/40 (IF) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Federally No Opt. Call A Taxable Issuer Subsidy Build America Bonds, Series 2010A, 6.668%, 11/15/39 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Fiscal 2011 Series 2010AA, 5.440%, 6/15/43 (4) New York City Municipal Water Finance Authority, New York, Water and Sewer System No Opt. Call AA+ Revenue Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.248%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build No Opt. Call AA– America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 (4) New York City, New York, General Obligation Bonds, Federally Taxable Build America Bonds, 12/20 at 100.00 AA Series 2010-F1, 6.646%, 12/01/31 Total New York North Carolina – 1.0% (0.9% of Total Investments) North Carolina Turnpike Authority, Triangle Expressway System State Annual Appropriation 1/19 at 100.00 AA Revenue Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2009B, 6.700%, 1/01/39 Ohio – 3.4% (3.0% of Total Investments) American Municipal Power Inc., Ohio, Meldahl Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2010B, 7.499%, 2/15/50 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America 11/20 at 100.00 AA+ Taxable Bonds, Series 2010, 6.038%, 11/15/40 Total Ohio Pennsylvania – 4.2% (3.7% of Total Investments) Kiski Area School District, Westmoreland County, Pennsylvania, General Obligation Bonds, Build 9/20 at 100.00 Aa3 America Taxable Bond Series 2010, 6.626%, 9/01/35 – AGM Insured Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 7/20 at 100.00 Aa1 5.850%, 7/15/30 (4) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series No Opt. Call Aa3 2010B, 5.511%, 12/01/45 Total Pennsylvania South Carolina – 7.7% (6.8% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA Federally Taxable Build America Tender Bond Trust T30002, 28.931%, 1/01/50 (IF) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) Total South Carolina Tennessee – 2.2% (1.9% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call Aa2 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 Texas – 7.7% (6.7% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Build America 8/19 at 100.00 AAA Taxable Bonds, Series 2009B, 6.276%, 8/15/41 (4) 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ 2,705 Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Build America Taxable No Opt. Call AA+ $ 3,507,168 Bonds, Series 2009B, 5.999%, 12/01/44 Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 09B, 7.088%, 1/01/42 Dallas Independent School District, Dallas County, Texas, General Obligation Bonds, School 2/21 at 100.00 AAA Building, Build America Taxable Bond Series 2010C, 6.450%, 2/15/35 (4) North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 Total Texas Virginia – 1.1% (1.0% of Total Investments) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 BB Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Washington – 1.9% (1.7% of Total Investments) Washington State Convention Center Public Facilities District, Lodging Tax Revenue Bonds, No Opt. Call Aa3 Build America Taxable Bond Series 2010B, 6.790%, 7/01/40 Washington State Economic Development Finance Authority, Biomedical Research Properties Lease No Opt. Call AA+ Revenue Bonds, Build America Series 2010, 6.516%, 7/01/42 Total Washington $ 143,500 Total Investments (cost $141,901,797) – 113.8% Floating Rate Obligations – (4.4)% Other Assets Less Liabilities – (9.4)% (5) Net Assets – 100% $ 163,030,365 Investment in Derivatives at September 30, 2011: Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (6) Date (Depreciation) Barclays Bank PLC $ Receive 1-Month USD-LIBOR % Monthly 12/17/10 12/17/15 $ ) Morgan Stanley Receive 1-Month USD-LIBOR Monthly 12/17/10 12/17/11 ) Morgan Stanley Receive 1-Month USD-LIBOR Monthly 12/17/10 12/17/13 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 1/12/12 1/12/40 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 1/27/12 1/27/40 ) Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/24/12 2/24/40 ) $ ) All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralized the net payment obligations for investments in derivatives and/or inverse floating rated transactions. Other Assets Less Liabilities includes the Net Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives at September 30, 2011. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 23 Statement of Assets & Liabilities September 30, 2011 (Unaudited) Build America Build America Bond Bond Opportunity (NBB) (NBD) Assets Investments, at value (cost $561,967,666 and $141,901,797, respectively) $ $ Receivables: Interest Investments sold — Other assets Total assets Liabilities Borrowings — Cash overdraft — Floating rate obligations Unrealized depreciation on swaps Payables: Dividends Investments purchased Accrued expenses: Interest on borrowings — Management fees Other Total liabilities Net assets $ $ Shares outstanding Net asset value per share outstanding $ $ Net assets consist of: Shares, $.01 par value per share $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets $ $ Authorized shares Unlimited Unlimited See accompanying notes to financial statements. 24 Nuveen Investments Statement of Operations Six Months Ended September 30, 2011 (Unaudited) Build America Build America Bond Bond Opportunity (NBB) (NBD) Investment Income $ $ Expenses Management fees Shareholders’ servicing agent fees and expenses — Interest expense Custodian’s fees and expenses Trustees’ fees and expenses — Professional fees Shareholders’ reports – printing and mailing expenses Stock Exchange listing fees Investor relations expense Other expenses — Total expenses before custodian fee credit Custodian fee credit ) ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Swaps ) ) Change in net unrealized appreciation (depreciation) of: Investments Swaps ) ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ $ See accompanying notes to financial statements. Nuveen Investments 25 Statement of Changes in Net Assets (Unaudited) Build America Build America Bond (NBB) Bond Opportunity (NBD) Six Months Year Six Months Year Ended Ended Ended Ended 9/30/11 3/31/11* 9/30/11 3/31/11** Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps ) Change in net unrealized appreciation (depreciation) of: Investments ) Swaps ) ) Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) Decrease in net assets from distributions to shareholders ) Capital Share Transactions Proceeds from sale of shares, net of offering costs — — Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Net increase (decrease) in net assets applicable to shares from capital share transactions — — Net increase (decrease) in net assets Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ * For the period April 27, 2010 (commencement of operations) through March 31, 2011. ** For the period November 23, 2010 (commencement of operations) through March 31, 2011. See accompanying notes to financial statements. 26 Nuveen Investments Statement of Cash Flows Six Months Ended September 30, 2011 (Unaudited) Build America Bond (NBB) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets from Operations $ Adjustments to reconcile the net increase (decrease) in net assets from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net ) Proceeds from (Payments for) swap contracts, net ) Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest Receivable for investments sold ) Other assets ) Increase (Decrease) in: Payable for investments purchased Accrued interest on borrowings ) Accrued management fees Accrued other expenses Net realized (gain) loss from: Investments ) Swaps Change in net unrealized (appreciation) depreciation of: Investments ) Swaps Taxes paid on undistributed capital gains ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Cash distributions paid to shareholders ) Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash — Cash at the beginning of period — Cash at the End of Period $
